                             Case 4:19-cv-05849-PJH Document 36-3 Filed 09/24/19 Page 1 of 6

                                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                       1   JEFFREY E. TSAI (SBN 226081)
                           jeff.tsai@dlapiper.com
                       2   ISABELLE L. ORD (SBN 198224)
                           isabelle.ord@dlapiper.com
                       3   DAVID F. GROSS (SBN 083547)
                           david.gross@dlapiper.com
                       4   ANTHONY L. PORTELLI (SBN 280766)
                           anthony.portelli@dlapiper.com
                       5   DLA PIPER LLP (US)
                           555 Mission Street, Suite 2400
                       6   San Francisco, CA 94105
                           Tel: 415.836.2500
                       7   Fax: 415.836.2501

                       8    Attorneys for Plaintiffs
                            STACKLA, INC., STACKLA, LTD., and
                       9    STACKLA PTY LTD.
                      10
                                                        UNITED STATES DISTRICT COURT
                      11
                                                     NORTHERN DISTRICT OF CALIFORNIA
                      12
                                                                OAKLAND DIVISION
                      13

                      14
                            STACKLA, INC., a Delaware Corporation,         Case No. 19-cv-05849-PJH
                      15    STACKLA, LTD., An English Limited
                            Company, and STACKLA PTY LTD., an              DECLARATION OF SEANN
                      16    Australian Proprietary Limited Company,        BIRKELUND IN RESPONSE TO
                                                                           DEFENDANTS’ OPPOSTION TO
                      17                      Plaintiffs,                  PLAINTIFFS’ EX PARTE MOTION FOR
                                                                           TEMPORARY RESTRAINING ORDER
                      18    v.                                             AND ORDER TO SHOW CAUSE RE
                      19                                                   INJUNCTION
                            FACEBOOK, INC., a Delaware Corporation,
                      20    INSTAGRAM, LLC, a Delaware Limited
                            Liability Company, and DOES 1-50,
                      21
                                              Defendants.
                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO

                                                            DECLARATION OF SEANN BIRKELUND
                           WEST\287819009.3
                             Case 4:19-cv-05849-PJH Document 36-3 Filed 09/24/19 Page 2 of 6

                               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                       1                             DECLARATION OF SEANN BIRKELUND

                       2          I, Seann Birkelund, declare as follows:

                       3          1.      I am the Chief Financial Officer and Chief Operating Officer of Stackla. I’ve led

                       4   Stackla’s finance and operations for the last three years, building on a twenty year career as a

                       5   corporate finance and strategy executive for growth-stage, venture-backed technology companies.

                       6   As Stackla’s CFO, I am familiar with Stackla’s finances, its operating expenses and revenues, and

                       7   its current balance sheet. I have also been deeply involved in Stackla’s preparation for an initial

                       8   public offering, a process that is intrinsically tied up with Stackla’s financial viability, projected

                       9   growth, and revenue. This declaration supplements the declaration of Damien Mahoney
                      10   submitted in support of Stackla’s Ex Parte Motion for a TRO and OSC re Preliminary Injunction

                      11   (the “Motion”). I have personal knowledge of the following information and if called upon as a

                      12   witness could and would testify competently thereto.

                      13          2.      I have reviewed the opposition of Defendants Facebook, Inc. (“Facebook”) and

                      14   Instagram, LLC (“Instagram”) (collectively, “Defendants”) to the Motion, including all the papers

                      15   supporting that opposition (the “Opposition”). I also submit this declaration in response to the

                      16   Opposition.

                      17          Stackla is on the Verge of Insolvency

                      18          3.      As of the date of the filing of the Motion,

                      19                                     As CFO of Stackla, I review and know Stackla’s financial
                      20   condition, including its cash on hand, expenses, and balance sheet, on a daily basis. I caused to

                      21   be prepared a snapshot of Stackla’s cash position as of September 22, 2019, which I have

                      22   reviewed and affirm is accurate based on my role as Chief Financial Officer. Attached hereto as

                      23   Exhibit A is a true and correct copy of this Stackla cash position as of September 22, 2019. This

                      24   is a confidential document to be filed under seal.

                      25          4.      After accounting for current employee liabilities, tax obligations, accounts

                      26   payable, and known customer notifications of cancellations, Stackla has a total of

                      27   available to fund operations and to make refunds for future customer cancellations. Stackla

                      28   averages            in operating expenses per month. The potential maximum obligation for
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                             1
                                                            DECLARATION OF SEANN BIRKELUND
                           WEST\287819009.3
                             Case 4:19-cv-05849-PJH Document 36-3 Filed 09/24/19 Page 3 of 6

                               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                       1   future customer cancellations is                 With the cash available to meet new additional

                       2   cancellations, Stackla could fund either        of an average month’s operating expenses or             of

                       3   that maximum obligation.

                       4          5.      Since August 30, 2019 when Stackla lost access to Facebook and Instagram’s

                       5   platforms, twelve customers have given official notice of cancellation and demanded their money

                       6   back, which deprives Stackla of approximately                  in contract value. Numerous other

                       7   customers have complained about the lack of access to Facebook and Instagram and are also

                       8   expected to cancel their contracts within the next few weeks. This is not speculation as these

                       9   customers, including                       have directly told me that they will cancel their contract
                      10   with Stackla and demand a refund for pre-paid services if we are unable to restore access to

                      11   Facebook and Instagram. The cancellations and demands for refunds will drain Stackla of cash at

                      12   the same time that Stackla’s revenue is diminishing by the day as Stackla is unable to on-board

                      13   new customers.

                      14          6.      Stackla also has approximately thirteen new customers whose platforms cannot be

                      15   activated without access to Facebook and Instagram. These customers either will not pay or will

                      16   demand a refund for a total of               in fees due to Stackla because Stackla is in material

                      17   breach of its agreements with these customers to provide a Stackla platform that includes

                      18   Facebook and Instagram. This loss of new customer revenue is highly detrimental to Stackla’s

                      19   financial condition.
                      20          7.      As of September 23, 2019, Stackla has                  in deals with twelve

                      21   prospective customers at the final stages of the sales process, ready to close. Stackla cannot close

                      22   this new business unless it can provide the promised Stackla platform, including access to

                      23   Facebook and Instagram, and all of this new business and revenue will be lost if access is not

                      24   restored.

                      25          8.      Stackla is also unable to continue to sell software licenses to renewing customers

                      26   and other new customers because Stackla cannot deliver the promised Stackla platform, which

                      27   includes access to Facebook and Instagram. The inability to on-board new customers or to renew

                      28   existing customers is also highly detrimental to Stackla’s financial condition because no new
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                            2
                                                            DECLARATION OF SEANN BIRKELUND
                           WEST\287819009.3
                             Case 4:19-cv-05849-PJH Document 36-3 Filed 09/24/19 Page 4 of 6

                               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                       1   revenue is coming in.

                       2   Defendants’ revocation of access to Facebook and Instagram also eliminated Stackla’s ability to

                       3   attract new business. Stackla cannot close new business without access to Facebook and

                       4   Instagram content through its platform.

                       5          9.          When Stackla is unable to cure under its agreements with the existing customers

                       6   within 30 days and they stop paying and seek refunds, Stackla will be entirely starved of revenue.

                       7   If Stackla is not restored to access on Facebook and Instagram,

                       8

                       9
                      10

                      11          Stackla’s Losses Since Facebook’s August 30, 2019 Termination of Access

                      12          10.     Contrary to Facebook’s contention that Stackla “has not identified a single

                      13   customer, business opportunity, or dollar lost,” Opp. p. 2, since losing access to Facebook and

                      14   Instagram content on August 30, 2019 and without reinstatement of that access, Stackla has

                      15   verifiable lost business totaling                 in contract value:

                      16                  (a)                   in lost contract value from twelve customers that sent Stackla

                      17                            official notice of cancellation; and

                      18                  (b)                   is lost contract value from new twelve customer accounts that

                      19                            cannot be activated.
                      20          11.     To date, Stackla has lost a total of              which is a substantial sum for a

                      21   company of Stackla’s size and puts its continued operations at imminent risk.

                      22          Stackla is Losing its IPO

                      23          12.     Stackla has taken many concrete steps toward an IPO. In December 2018, Stackla

                      24   engaged an investment bank to prepare for its initial public offering on the Australian stock

                      25   exchange in early 2020. I participated in the selection and engagement of our investment bank

                      26   and have worked closely with the investment bank to prepare Stackla for its IPO over the last nine

                      27   months. Among the work we have undertaken in preparation for Stackla’s IPO, we have deeply

                      28   analyzed the factors that support Stackla’s valuation.
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                            3
                                                             DECLARATION OF SEANN BIRKELUND
                           WEST\287819009.3
                             Case 4:19-cv-05849-PJH Document 36-3 Filed 09/24/19 Page 5 of 6

                               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                       1          13.     In my experience as a finance executive, tech investor, and in preparation for

                       2   Stackla’s IPO with our investment bank, valuation is highly dependent on growth and

                       3   profitability, which are necessary for an IPO and related fundraising from investors. Due to the

                       4   conduct of Defendants, Stackla’s revenue, growth, and profitability prospects have been greatly

                       5   diminished, and if access is not restored to Defendants’ platforms in the next few days,

                       6                                                     For all of these reasons, Stackla’s IPO is

                       7   suspended and in jeopardy.
                                  Monetary Damages Are Inadequate Because They Will Come Too Late and Will Not
                       8          Keep Stackla Afloat
                       9          14.     Stackla is progressing toward and almost at the point of no return. Customer
                      10   cancellations and demands for refunds will accelerate the longer Stackla is unable to access

                      11   Facebook and Instagram. Stackla has had two important employees resign since access to

                      12   Facebook and Instagram content was rescinded and additional employees will seek alternative

                      13   employment if Stackla is not able to access to Facebook and Instagram. And, new prospective

                      14   customers will not sign contracts with Stackla if they cannot have access to the promised Stackla

                      15   platform, including Facebook and Instagram. If access is not restored immediately, Stackla will

                      16

                      17          15.     Although “Facebook is good for the money,” Opp. p. 10, monetary damages are

                      18   inadequate because Defendants are literally causing Stackla’s extinction. In four days, when

                      19   Stackla’s cure period ends under the 30 days’ notice period with its customers, if Stackla still
                      20   does not have access to the Facebook and Instagram platforms, Stackla will lose its customers and

                      21   revenue,                                              Any monetary damages received after

                      22   Stackla has already been destroyed will are no remedy at all because Stackla will not exist to

                      23   receive compensation.

                      24          16.     The specific financial and customer information in this declaration and attached

                      25   hereto as Exhibit A is highly sensitive and confidential. The proposed redactions, set forth

                      26   herein, are as limited as possible. This information is provided only to demonstrate to the Court

                      27   that Stackla’s situation is dire and the losses of customers and revenue are real. On behalf of

                      28   Stackla, I affirm that this information should not be disclosed in the public record and ask the
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                          4
                                                           DECLARATION OF SEANN BIRKELUND
                           WEST\287819009.3
Case 4:19-cv-05849-PJH Document 36-3 Filed 09/24/19 Page 6 of 6

 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
